DETAILED ACTION
This Office action is in response to Request for Continued Examination received 20 August 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 17-18, lines 2-3 of each claim, “disposed outside of the gap in a and extends” is indefinite.  It is unclear what structure the annular seal member is at least partially disposed in.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 12, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annati et al. (US 2016/0265379 A1; hereinafter Annati).
Regarding claim 7, Annati discloses a seal structure of a variable nozzle unit [114] that is disposed between a turbine wheel [40] and a scroll passage [86] inside a turbine housing [80], the variable nozzle unit [114] including a first nozzle ring [140] which is disposed near a compressor [12] in relation to a blade portion [60] of the turbine wheel [40] in an axial direction of the turbine wheel [40] inside the turbine housing [80]; a second nozzle ring [110] which is disposed to face the scroll passage [86] and to face the first nozzle ring [140] in the axial direction inside the turbine housing [80]; and a plurality of variable nozzles [118] which are disposed between the first nozzle ring [140] and the second nozzle ring [110], the seal structure comprising: a cylindrical outlet wall portion [104] which is provided in the turbine housing [80] and forms an outlet passage [84] at a downstream side of the turbine wheel [40]; an annular shroud portion [112] which is provided in the second nozzle ring [110] to face the blade portion [60], wherein a gap [106] (specifically see [G] in annotated Figure 2 below) is interposed between a proximal end portion (see upstream portion of turbine housing [80] which includes surfaces [96, 98, 100, 102]; specifically see [P] in annotated Figure 2 below) of the outlet wall portion [104] and a distal end portion (see downstream portion of annular portion [112]) of the shroud portion [112]; and an annular seal member [108] that comes into contact with the proximal end portion (see upstream portion of turbine housing [80] which includes surfaces [96, 98, 100, 102]; specifically see [P] in annotated Figure 2 below) of the outlet wall portion [104] and the distal end portion (see downstream portion of annular portion [112]) of the shroud portion [112] to block the gap [106], wherein a width of the annular seal member [108] in the axial direction is larger than a width of the gap [106] (specifically see [G] in annotated Figure 2 below) in the axial direction (paragraphs 0019, 0022-0023, 0027-0032, Figures 1-3, and annotated Figure 2 below). 

    PNG
    media_image1.png
    700
    510
    media_image1.png
    Greyscale

Regarding claim 12, Annati discloses a variable capacity type turbocharger [10] comprising: the seal structure of the variable nozzle unit [114] according to claim 7, wherein the variable nozzle unit [114] is attached into the turbine housing [80] with the seal structure (paragraphs 0019, 0022, 0029, and Figure 1-3).
Regarding claim 15, Annati discloses the seal structure of the variable nozzle unit according to claim 7, wherein the annular seal member [108] is partially embedded (in groove; see paragraph 0030) in the distal end portion (see downstream portion of annular portion [112]) of the shroud portion [112] (paragraphs 0029-0030 and Figure 2).
Regarding claim 17, Annati discloses the seal structure of the variable nozzle unit according to claim 7, wherein the annular seal member [108] is at least partially disposed outside of the gap [106] (specifically see [G] in annotated Figure 2 above) in a and extends into a notch (“groove;” see paragraph 0030) formed in the distal end portion (see downstream portion of annular portion [112]) of the shroud portion [112] (paragraphs 0029-0030 and Figure 2).
Regarding claim 19, Annati discloses the seal structure of the variable nozzle unit according to claim 7, wherein the annular seal member [108] is disposed outside of the gap [106] (specifically see [G] in annotated Figure 2 above) in a radial direction and extends into a notch (“groove;” see paragraph 0030) formed in the distal end portion (see downstream portion of annular portion [112]) of the shroud portion [112] (paragraphs 0029-0030 and Figure 2).

Allowable Subject Matter
Claim 8 allowed.
Claims 9-11, 13-14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Subject Matter
Claim 18 is not rejected under art; however, it is rejected under 35 U.S.C. 112(b) and is therefore not allowable.

Response to Arguments
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY B. WALTER/Primary Examiner, Art Unit 3746